EXHIBIT 10.1
 
 


 
PERFORMANCE SHARE UNIT AWARD AGREEMENT
Helix Energy Solutions Group, Inc.
2005 Long-Term Incentive Plan
(As Amended and Restated Effective May 9, 2012)
 
 
This Performance Share Unit Award Agreement (the “Agreement”) is made by and
between Helix Energy Solutions Group, Inc. (the “Company” or “Helix”) and
____________ (the “Employee”) effective as of_______, 20___ (“Grant Date”),
pursuant to the Helix Energy Solutions Group, Inc. 2005 Long-Term Incentive Plan
(As Amended and Restated Effective May 9, 2012) (the “Plan”), which is
incorporated by reference herein in its entirety.
 
WHEREAS, the Company desires to grant to the Employee the performance share
units specified herein (the “Units”), subject to the terms and conditions of the
Plan and the terms and conditions of this Agreement; and
 
WHEREAS, the Employee desires to be granted the Units subject to the terms and
conditions of this Agreement and the Plan;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
1.           The Plan.  The Plan, a copy of which has been made available to the
Employee, is incorporated by reference and made a part of this Agreement as if
fully set forth herein. This Agreement uses a number of defined terms that are
defined in the Plan or in the body of this Agreement. These defined terms are
capitalized wherever they are used.
 
2.           Award.
 
(a) The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has awarded to the Employee, and on the Grant Date, the Company
hereby grants to the Employee, _____ Units, which constitute Restricted Stock
Units under the Plan and which are subject to the terms and conditions of this
Agreement and the Plan.  The Employee has the opportunity to earn up to 200% of
the _______ Units granted hereby based upon the performance criteria described
in Section 2(c) and subject to satisfaction of the Threshold Goal described in
Section 2(b).
 
(b) None of the Units granted hereby shall vest, and all such Units shall be
cancelled and forfeited, unless the Company has positive EBITDA (as defined
below) for any calendar quarter occurring during the Performance Period (as
defined below), and with respect to the calendar quarter in which the Grant Date
occurs, no more than 25% of such quarter has elapsed prior to the Grant Date
(the “Threshold Goal”).  If the Committee, in its sole discretion, determines
that the Company has attained the Threshold Goal, the Committee shall certify
such achievement in writing as soon as reasonably practicable but no later than
the [Date]
 
 
 

--------------------------------------------------------------------------------

 
 
immediately following the end of the Performance Period.  For purposes of this
Agreement, “EBITDA” means, for the relevant period, net income from continuing
operations plus income taxes, depreciation and amortization expense, and net
interest expense and other.  Provided that the Threshold Goal has been attained,
depending on the Company’s achievement of the performance goals specified in
Section 2(c) during the three-year period beginning________, 20__ and ending
____________, 20__ (the “Performance Period”), the Employee shall be entitled to
a payment equal to the value of the Units determined pursuant to Section 2(d)
if, except as otherwise provided in Section 3, the Employee remains actively
employed with the Company and/or its Affiliate(s) through the end of the
Performance Period.
 
(c)           The amount paid with respect to the Units shall be based upon the
Company’s total shareholder return relative to the total shareholder return of
the Company’s “Peer Group” listed on Schedule A attached hereto (“Relative
TSR”).  The top and bottom performer shall be excluded from the group.  The
remaining peers shall then be grouped into quintiles as follows:
 
Helix’s Percentile
Rank
Payout as % of Target Award
Highest quintile
200%
Second highest quintile
150%
Middle quintile
100%
Second lowest quintile
50%
Lowest Quintile
0%

 
and compared against the Company.
 
“Total Shareholder Return” or “TSR” = (Ending Stock Price – Beginning Stock
Price + Dividends, if any, paid over the Performance Period)/Beginning Stock
Price.
 
Ending and Beginning Stock Price = the average Stock Price for the 20 trading
days prior to the ending and beginning dates of the Performance Period.
 
Stock Price = the closing price for the day as reported on the applicable
exchange or market.
 
TSR of the Company or any member of the Peer Group shall be equitably adjusted
to reflect any spin off, stock split, reverse stock split, stock dividend,
recapitalization, or reclassification or other similar change in the number of
outstanding shares of common stock.
 
(d)           The amount payable to the Employee pursuant to this Agreement, if
any, shall be paid in shares of Stock of the Company, unless the Committee
determines to make such payment in whole or in part in cash.  Any Units payable
to the Employee shall be calculated by multiplying the number of Units awarded
to the Employee by the Performance Percentage set forth above for the level of
achievement of the performance criteria set forth in Section 2(c).  By way of
example, if the Company’s TSR was most closely aligned to those peers in the
middle quintile, 100% of the Units would be payable to the Employee.  The cash
value payable shall be
 
 
2

--------------------------------------------------------------------------------

 
 
determined by multiplying the number of Units payable by the Fair Market Value
of a share of Stock on the date determined by the Committee.
 
(e)           Except as provided in Section 3(b), payment of amounts due shall
be made on the March 15 immediately following the end of the Performance Period.
 


3.           Early Termination; Change of Control.
 
(a)           In the event of the Employee’s termination of employment prior to
the end of the Performance Period due to (i) death, (ii) disability (within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”) (“Disability”), or (iii) Retirement (as hereinafter defined), the
Employee shall vest in a number of Units determined by
multiplying the number of Units granted by a fraction, the numerator of which is
the number of full months between the beginning of the Performance Period and
the date of termination due to death, Disability or Retirement and the
denominator of which is thirty-six (36).  The Committee shall determine the
number of Units vested and the amount to be paid to the Employee or his estate
in accordance with Section 2(e) based on the Relative TSR performance criteria
for the entire Performance Period.  As used herein, “Retirement” is defined as
the voluntary termination of employment at or after age 55 with at least five
years of service and the Employee not, at any time on or before the date that is
two years following termination of employment, accepting employment with,
acquiring a 5% or more equity or participation interest in, serving as a
consultant, advisor, director or agent of, directly or indirectly soliciting or
recruiting any employee of the Company who was employed at any time during
Employee’s service with the Company, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business, except for any service or assistance that is provided at the
request or with the written permission of the Company. Any accelerated vesting
pursuant to this Section 3(a) (i) due to the Employee’s Retirement shall be
contingent upon achievement of the Threshold Goal, and (ii) shall not affect the
time of payment under this Agreement.
 
(b)           In the event of a Change of Control during the Performance Period,
the Employee shall vest in all of the Units granted to the Employee under this
Agreement. The amount paid with respect to the Units will be determined based on
the Relative TSR performance criteria as set forth in Section 2(c); however, the
total shareholder return of the Company and the Peer Group will be determined
over an adjusted performance period, defined as the period beginning on the
original beginning date of the Performance Period and ending on the effective
date of the Change of Control.  If the award is payable in cash, the cash value
payable shall be determined by multiplying the number of Units payable by the
Fair Market Value of a share of Stock on the date of the Change of
Control.  Payment shall be made to the Employee upon the date of the Change of
Control.  Notwithstanding the foregoing, if the Change of Control does not
qualify as a “change in control event” under Department of Treasury Regulation
section 1.409A-3(i)(5)(i), then payment shall be made at the time specified in
Section 2(e).
 
(c)           The Units may also vest under circumstances provided in any
employment agreement between the Employee and the Company or other severance
arrangements established by the Company.  If the Employee is a party to an
employment and/or severance agreement with the
 
 
3

--------------------------------------------------------------------------------

 
 
Company or a participant in a severance plan of the Company that provides for
accelerated vesting of restricted stock units that were scheduled to vest within
a specified period, the Units will remain subject to achievement of the
Threshold Goal and will be treated as scheduled to vest within such specified
period if the Performance Period for such Units is scheduled to end within such
specified period and the Relative TSR for the Performance Period results in a
payout for the Units.  By way of example, if an Employee’s employment is
terminated by the Company under circumstances that would entitle the Employee to
the acceleration of vesting of restricted stock units that are scheduled to vest
within the next twelve months and the Employee holds Units with a Performance
Period ending within the next twelve months with respect to which the Threshold
Goal (if any) has been achieved, the Employee would receive a payout for those
Units in accordance with the terms of this Agreement based on the Company’s
Relative TSR for the Performance Period. Any accelerated vesting pursuant to
this Section 3(c) shall not affect the time of payment under this Agreement.
 
4.           Tax Withholding.  To the extent that the receipt or payout of the
Units results in income to the Employee for federal, state or local income or
employment tax purposes with respect to which the Company or any of its
Affiliates has a withholding obligation, if the payment is in cash the Company
or the Affiliate, as applicable, shall withhold all applicable tax from any cash
payable for the Units, or if payment is in shares of Stock of the Company, you
shall deliver to the Company at the time of receipt such amount of money as the
Company may require to meet its or its Affiliate’s obligation under applicable
tax laws or regulations, and if you fail to do so, the Company is authorized to
withhold from any shares issued under this Agreement sufficient to satisfy the
withholding obligation based on the last per share sales price of the Company’s
common stock for the trading day immediately preceding the date that the
withholding obligation arises.
 
5.           Employment Relationship.  For purposes of this Agreement, the
Employee shall be considered to be in the employment of the Company and its
Affiliates as long as the Employee has an employment relationship with the
Company and its Affiliates. The Committee shall determine any questions as to
whether and when there has been a termination of such employment relationship,
and the cause of such termination, under the Plan and the Committee’s
determination shall be final and binding on all persons.
 
6.           Not an Employment Agreement.  This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between the Employee and the Company and
its Affiliates or guarantee the right to remain employed by the Company and its
Affiliates for any specified term.
 
7.           Notices.  Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the then current address of the
Company’s Principal Corporate Office, and to the Employee at the Employee’s
address indicated beneath the Employee’s signature on the execution page of this
Agreement, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Notices shall be deemed given
 
 
4

--------------------------------------------------------------------------------

 
 
when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.
 
8.           Amendment and Waiver.  This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and the Employee.
Only a written instrument executed and delivered by the party waiving compliance
hereof shall make any waiver of the terms or conditions. Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company other than the Employee. The failure
of any party at any time or times to require performance of any provisions
hereof shall in no manner effect the right to enforce the same. No waiver by any
party of any term or condition, or the breach of any term or condition contained
in this Agreement, in one or more instances, shall be construed as a continuing
waiver of any such condition or breach, a waiver of any other condition, or the
breach of any other term or condition.
 
9.           Governing Law and Severability.  This Agreement shall be governed
by the laws of the State of Texas, without regard to its conflicts of law
provisions. The invalidity of any provision of this Agreement shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.
 
10.           Successors and Assigns.  This Agreement shall bind, be enforceable
by and inure to the benefit of the Company and its successors and assigns, and
subject to Section 3(a), to the Employee, the Employee’s permitted assigns,
executors, administrators, agents, legal and personal representatives.
 
11.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.
 
12.           Section 409A.  This Agreement shall be construed and interpreted
to be exempt from or to comply with Section 409A of the Internal Revenue Code of
1986, as amended, and any regulations or other guidance promulgated thereunder
(“Section 409A”).  Neither the Company nor the members of the Committee shall be
liable for any determination or action taken or made with respect to this
Agreement or the Units granted thereunder.
 
13.           Non-Transferability.  Neither this Agreement nor the rights of
Employee hereunder shall be transferable by the Employee during his or her life
other than by will or pursuant to applicable laws of descent and distribution,
subject to Section 3(a) herein. No rights or privileges of the Employee in
connection herewith shall be transferred, assigned, pledged or hypothecated by
Employee or by any other person in any way, whether by operation of law, or
otherwise, and shall not be subject to execution, attachment, garnishment or
similar process. In the event of any such occurrence, this Agreement shall
automatically be terminated and shall thereafter be null and void.
 
 
5

--------------------------------------------------------------------------------

 
 
14.           Entire Agreement.  The Plan and this Agreement contain the entire
agreement between the parties with respect to the subject matter contained
herein and may not be modified, except as provided herein or in the Plan or as
it may be amended from time to time by a written document signed by each of the
parties hereto. Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
 
15.           Unsecured Promise to Pay.  The Company’s obligation under the Plan
and this Agreement is an unsecured and unfunded promise to pay benefits that may
be earned in the future.  The Company shall have no obligation to set aside,
earmark or invest any fund or money with which to pay its obligations under this
Agreement. The Employee or any successor in interest shall be and remain a
general creditor of the Company in the same manner as any other creditor having
a general claim for matured and unpaid compensation.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized representative, and the Employee has executed this
Agreement, all effective as of the date first above written.
 
 
HELIX ENERGY SOLUTIONS GROUP, INC.
 
 
By:
 
 
EMPLOYEE:
 
___________________________________
Name:
Address:
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

 

Schedule A
 
 
 
PEER GROUP COMPANIES
 
FMC Technologies, Inc.
Oceaneering International, Inc.
Diamond Offshore Drilling, Inc.
Oil States International, Inc.
Forum Energy Technologies, Inc.
Rowan Companies plc
Tidewater, Inc.
Atwood Oceanics, Inc.
Hercules Offshore, Inc.
Tetra Technologies, inc.
Hornbeck Offshore Services
GulfMark Offshore, Inc.
.
 
 
If any Peer Group company’s Relative TSR shall cease to be publicly available
(due to a business combination, receivership, bankruptcy or other event) or if
any such company is no longer publicly held, the Committee shall exclude that
company from the Peer Group and select a substitute Peer Group company if
required for the peer group to consist of 12 companies. 
 
Once a company is removed from the Peer Group as described above, that company
shall be treated as having been removed from the Peer Group for the entire
Performance Period and the substitute Peer Group company shall be treated as
included in the Peer Group for the entire Performance Period.
 
 
 
 
 

 
7

--------------------------------------------------------------------------------

 
